.'                                                                       FILED IN   01EN COURT
                                                                         ON     S~b-o~
                                                                              Peter A. Moore, Jr., Clerk
                                                                              US District Court
                                                                              Eastern District of NC
                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                No_ 5:1Q-CJ2-3]Y- ID(4)
     UNITED STATES OF AMERICA                )
                                             )
                    V.                       )             INDICTMENT
                                             )
     DAVID DANIEL THOMAS                     )


           The Grand Jury charges that:



           On or about December 14, 2019, in the Eastern District of North Carolina,

     DAVID DANIEL THOMAS, the defendant herein, maliciously damaged and

     destroyed by means, of fire, personal and real property of Gustos Investments, LLC.,

     located at 6408 Starbrook Drive, Apartment 8, Fayetteville, North Carolina, a

     business that affects interstate commerce, in violation of Title 18, United States Code,

     Sections 844(i).




                             (Remainder of page intentionally left blank)




              Case 5:20-cr-00374-D Document 1 Filed 08/05/20 Page 1 of 3
                            FORFEITURE NOTICE

       The defendant is given notice that all of the defendant's interest in all property

specified herein is subject to forfeiture .

       Upon conviction of the offense(s) set forth in the foregoing Indictment, the

defendant shall forfeit to the United States, pursuant to Title 18, United States Code,

Section 982(a)(2)(B), any property constituting, or derived from, proceeds obtained,

directly or indirectly, as a result of such violation(s), and pursuant to Title 18, United

States Code, Section 844(c) and Title 28, United States Code, Section 2461(c), any

explosive materials involved or used or intended to be used in the violation(s).

       If any of the property described above as being subject to forfeiture to the

 United States, as a result of any act or omission of the Defendant,

               (1)   Cannot be located upon the exercise of due diligence;

               (2)   Has been transferred or sold to, or deposited with a third party;

               (3)   Has been placed beyond the jurisdiction of the Court;

               (4)   Has been substantially diminished in value; or

               (5)   Has been commingled with other property which cannot be

                      subdivided without difficulty;

 it is the intent of the United States, pursuant to Title 18, United States Code,

 Sections 982(b)(l), incorporating Title 21, United States Code, Section 853(p), to

 seek forfeiture of any other property of the said Defendant up to the value of the




                                              2




         Case 5:20-cr-00374-D Document 1 Filed 08/05/20 Page 2 of 3
J   •




         above forfeitable property.



                                                 A TRUE BILL




                                                 DATE:


        Robert J. Higdon, Jr.
        United States Attorney




        Assistant Uruted States Attorney
        Criminal Division




                                             3




                Case 5:20-cr-00374-D Document 1 Filed 08/05/20 Page 3 of 3
